DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Disposition of Claims
Claims 1-11 & 15-17 are pending and rejected.
Claims 12-14 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6 & 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lutoslawski et al. (hereinafter "Lutoslawski") (US 2019/0001340).
Regarding Claim 1, Lutoslawski discloses an apparatus for homogenization and separation of substance mixtures composed of particles (Fig. 1, a pulverizer system 100; [0029]), comprising:
two or more material discharges (the pulverizer system 100 outputs solids and dust; see Fig. 4);
a first separation device (Fig. 1, a pulverizer 16; [0029]) comprising a rotating drum (Fig. 1, a drum 5; [0049]); and
a second separation device (a separator assembly 25; see Fig. 4) following the first separation device having the drum (the separator assembly 25 follows the drum 5; see Fig. 1);
wherein the rotating drum comminutes and homogenizes a substance mixture (Fig. 1, the drum 5 of the pulverizer 16 pulverizes and homogenizes material; [0002] & [0029]), on the one hand, and accelerates the particles in a predetermined direction (Fig. 1, a shaft 32 of the drum 5 rotates and accelerates the material in a rotation direction; [0032]); and
wherein the second separation device comprises a first conveyor belt (Fig. 1, an outlet conveyor 22; [0029]) which accelerates and separates the particles (Fig. 1, the outlet conveyor 22 has a controllable speed which accelerates the material and causes the material to separate; [0035] & [0043]).
Regarding Claim 2, Lutoslawski discloses the apparatus according to Claim 1. Lutoslawski further discloses wherein the rotating drum is equipped with striking tools (Fig. 1, a plurality of arms 64-68; [0046]), wherein these striking tools are connected with the drum in fixed or movable manner (the plurality of arms 64-66 are attached to the shaft 32 of the drum 5; [0046]).
Regarding Claim 4, Lutoslawski discloses the apparatus according to Claim 1. Lutoslawski further discloses wherein one or more drive motors are provided for the rotating drum (Fig. 1, a motor 28; [0031]), wherein the one or more drive motors are connected with the drum directly or indirectly (the motor 28 is attached to the shaft 32 of the drum 5; see Fig. 1).
Regarding Claim 6, Lutoslawski discloses the apparatus according to Claim 1. Lutoslawski further discloses wherein a conveying element is provided (Fig. 1, a feed conveyor 12; [0029]), which passes the substance mixture to be separated along to the drum (Fig. 1, the feed conveyor 12 feeds the material into the drum 5; [0029]).
Regarding Claim 16, Lutoslawski discloses the apparatus according to Claim 1. Lutoslawski further discloses wherein a dust-removal system (Fig. 1, a dust collector system 24; [0030]) with air feed (Fig. 1, an opening 62; [0044]) and air discharge is provided (an outlet denoted by numeral 56; see Fig. 1), which is configured to be regulatable (Fig. 1, a processor 26 controls the dust collector system 24; [0044]).
Regarding Claim 17, Lutoslawski discloses the apparatus according to Claim 16. Lutoslawski further discloses wherein a filter system is provided (Fig. 1, a bag 58; [0044]), which removes entrained particles when the air is suctioned away (Fig. 1, the bag 58 collects gold dust; [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lutoslawski et al. (hereinafter "Lutoslawski") (US 2019/0001340) in view of Molteni (WO-2015128753-A1).
Regarding Claim 3, Lutoslawski discloses the apparatus according to Claim 2. Lutoslawski fails to explicitly disclose wherein the striking tools are configured to be replaceable.
However, Molteni, in the art of comminuting, teaches an apparatus (Fig. 1, a ballistic separator; Page 4, Lines 7-8), comprising:
a rotating drum (Fig. 1, a drum 1; Page 4, Lines 7-8) equipped with striking tools (Fig. 8, throw slabs 6; Page 4, Lines 14); and
wherein the striking tools are configured to be replaceable (Fig. 8, the throwing slabs 6 are removably fixed on the drum 1; Claim 3).
The advantage of the removable striking tools is to change the inclination of the striking tools to accommodate different material (Molteni; Page 2, Lines 26-29 & Page 7, Lines 4-6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the striking tools as disclosed by Lutoslawski, to be 
Regarding Claim 5, Lutoslawski discloses the apparatus according to Claim 1. Lutoslawski fails to explicitly disclose wherein the rotating drum is configured so as to be horizontally and/or vertically adjustable.
However, Molteni, in the art of comminuting, teaches an apparatus (Fig. 1, a ballistic separator; Page 4, Lines 7-8), comprising:
a rotating drum (Fig. 1, a drum 1; Page 4, Lines 7-8); and
wherein the rotating drum is configured so as to be horizontally and/or vertically adjustable (Fig. 1, the drum 1 is mounted on adjustable slides; Page 4, Lines 24-27).
The advantage of the adjustable slides is to change the outlet angle (Molteni; Page 4, Lines 24-25).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the drum as disclosed by Lutoslawski, to include the adjustable slides taught by Molteni, to change the outlet angle (Molteni; Page 4, Lines 24-25).
Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lutoslawski et al. (hereinafter "Lutoslawski") (US 2019/0001340) in view of Gerner (U.S. 5,230,475).
Regarding Claim 7, Lutoslawski discloses the apparatus according to Claim 6. Lutoslawski further discloses wherein the conveying element comprises a second conveyor belt (the feed conveyor 12 is a conveyor belt; see Fig. 1). Lutoslawski fails to explicitly disclose wherein the second conveyor belt is configured to be adjustable, at least in relation to the drum, with regard to its inclination.
However, Gerner, in the art of comminuting, teaches an apparatus (Fig. 1, a shredder 10; Col. 2, Lines 60-63), comprising:
a rotating drum (Fig. 1, a rotatable hammer mill 22; Col. 3, Lines 1-3);

wherein the conveying element comprises a conveyor belt configured to be adjustable, at least in relation to the drum, with regard to its inclination (Fig. 2, the upper conveyer 18 pivots about a pivot shaft 55; Col. 3, Lines 44-45).
The advantage of the controllable pivoting conveyer is to prevent a clog from a large mass of material (Gerner; Col. 3, Lines 59-62).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the feed conveyor as disclosed by Lutoslawski, to have the ability to pivot as taught by Gerner, to prevent a clog from a large mass of material (Gerner; Col. 3, Lines 59-62).
Regarding Claim 15, Lutoslawski, as previously modified by Gerner, discloses the apparatus according to Claim 7. Gerner further teaches wherein a material feed is provided (Fig. 2, a floor conveyer 16; Col. 2, Lines 67-68), which is configured to be regulatable (Figs. 3 & 4, the floor conveyer 16 changes direction; Col. 3, Lines 61-67) and applies material to the conveyor belt (the floor conveyer 16 delivers mass 60 to the upper conveyer 18; see Figs. 3 & 4).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lutoslawski et al. (hereinafter "Lutoslawski") (US 2019/0001340) in view of Katayama (1,705,456).
Regarding Claim 8, Lutoslawski discloses the apparatus according to Claim 1. Lutoslawski fails to explicitly disclose at least one material collection apparatus configured to be adjustable with regard to inclination, vertical position and/or horizontal position.
However, Katayama, in the art of separating, teaches an apparatus for separating a mixture (Fig. 1, a separating system comprising a series of separating conveyors; Page 1, Lines 102-107), comprising:

at least one material collection apparatus (Fig. 1, a conveyor B6; Page 2, Lines 98-107) configured to be adjustable with regard to inclination, vertical position and/or horizontal position (Fig. 1, the conveyor B6 comprises hinged supports to adjust a horizontal position of the conveyor B6; Page 1, Line 111-112, Page 2, Line 1-4 & Page 3, Lines 5-11).
The advantage of the series of separating conveyors is to separate the material by size (Katayama; Page 1, Lines 90-100).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the outlet conveyor as disclosed by Lutoslawski, with the series of separating conveyors taught by Katayama, to separate the material by size (Katayama; Page 1, Lines 90-100).
Regarding Claim 9, Lutoslawski, as previously modified by Katayama, discloses the apparatus according to Claim 8. Katayama further teaches wherein the at least one material collection apparatus comprises a conveying element (Fig. 1, the conveyor B6 is a conveyor element; Page 2, Lines 98-107) configured to be adjustable with regard to inclination, vertical position and/or horizontal position (Fig. 1, the conveyor B6 comprises hinged supports to adjust a horizontal position of the conveyor B6; Page 1, Line 111-112, Page 2, Line 1-4 & Page 3, Lines 5-11).
Regarding Claim 10, Lutoslawski, as previously modified by Katayama, discloses the apparatus according to Claim 9. Katayama further teaches wherein at least two conveying elements are provided (Fig. 2 a conveyor B1 and a conveyor B3; Page 2, Lines 71-83), wherein their conveying directions are oriented to run opposite one another (the conveyor B1 conveys material in a direction opposite a direction of the conveyor B3
Regarding Claim 11, Lutoslawski discloses the apparatus according to Claim 1. Lutoslawski fails to explicitly disclose at least one discharge device for separated particles comprising a conveying element configured to be adjustable with regard to vertical and/or horizontal position.
However, Katayama, in the art of separating, teaches an apparatus for separating a mixture (Fig. 1, a separating system comprising a series of separating conveyors; Page 1, Lines 102-107), comprising:
a conveyor belt (Fig. 1, a conveyor A; Page 1, Lines 103-105); and
at least one discharge device for separated particles (Fig. 1, a final conveyor B12; Page 3, Lines 35-40) comprising a conveying element (Fig. 1, the final conveyor B12 is a conveying element; Page 3, Lines 35-40) configured to be adjustable with regard to vertical and/or horizontal position (Fig. 1, the final conveyor B12 comprises hinged supports to adjust a horizontal position of the conveyor B12; Page 1, Line 111-112, Page 2, Line 1-4 & Page 3, Lines 5-11).
The advantage of the final conveyor is to properly deliver separated material stuck to the conveyor (Katayama; Page 3, Lines 35-50).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the pulverizer system as disclosed by Lutoslawski, to include the end conveyor assembly taught by Katayama, to properly deliver separated material stuck to the conveyor (Katayama; Page 3, Lines 35-50).
Response to Arguments
As indicated above, this action is made final even though it is a first action after the filing of a request for continued examination. This is proper as (A) the claims filed July 9, 2021 (hereinafter “RCE Claims”) are patentably indistinct from the claims filed September 18, 2020 (hereinafter “Final Claims”) and (B) the RCE Claims would have been would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE (see MPEP § 706.07(b)). Specifically, the RCE Claims were identical to the Final Claims except for 
Applicant’s arguments, see Page 6, filed July 9, 2021, with respect to the objections to Claims 2 & 4 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claim 2 & 4 have been withdrawn.
Applicant’s arguments, see Page 6, filed July 9, 2021, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 15 have been fully considered and are persuasive in light of amendments to the claims.
The rejection under 35 U.S.C. § 112(b) of Claim 15 has been withdrawn.
Applicant’s arguments, see Pages 6-8, filed July 9, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-11 & 15-17 have been fully considered and are not persuasive.
In response to Applicant’s argument that pulverizer system 100 of Lutoslawski is not a separator device which “works with the acceleration of particles to separate the particles from each other [emphasis added]”, Examiner respectfully disagrees. Applicant argues that Claim 1 requires that the separator device, assumed to be the second separation device, works with (i.e., uses) acceleration of particles to separate the particles from each other. Claim 1, however, only requires a “first conveyor belt 
In response to Applicant's argument that Gerner is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gerner is in the art of comminuting, which is the same field of endeavor as Applicant's invention.
In response to Applicant's argument that Katayama fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., a ballistic separator) is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571(270)-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725